Title: From George Washington to Major General Thomas Mifflin, 11 March 1777
From: Washington, George
To: Mifflin, Thomas



Dear Sir
Head Quarters Morristown 11th March 1777

I have not had the pleasure of hearing from you since yours of the 13 Feby inclosing a Number of Regulations for the Quarter Master Generals department, which, from the multiplicity of Business, I have not been able yet to attend to. What I would principally recommend to you, is the having the Amunition Waggons and those for carrying Tools got ready as soon as possible. But I think you should turn your attention particularly to providing Tents, because Genl Howe will certainly take the Feild as soon as the Weather and Roads will permit, and it will never do for our Army to follow him in a scattered Manner, for want of covering to enable us to keep together.
A Brother of Genl Green’s informed me, that he had got a quantity of Duck belonging to the Continent, which he had several times wrote to Congress about, but could not obtain an answer. I desired him to have it made up immediately into Tents, of which Article, we cannot have too many, for our Army suffered extremely last Campaign for want of Shelter from both heat and cold. I shall be glad to hear what fordwardness things are in, in your department, and what are your prospects. I am Dear Sir Your most obt Servt

Go: Washington

